Citation Nr: 1818477	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  07-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  The propriety of a reduction for a rating of service -connected spondylosis with degenerative disc disease (lumbar back disability) from 40 percent disability rating to 20 percent disabling effective December 11, 2017.

2.  Entitlement to a rating in excess of 40 percent for a lumbar back disability.

3.  Entitlement to service- connection for a bilateral knee condition, to include as secondary to service connected spondylosis with degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty service from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and December 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A May 2010 rating decision granted service connection for a lumbar back disability and assigned a 40 percent initial rating, which the Veteran timely appealed.  In a December 2017 rating decision the Veteran's lumbar back disability currently evaluated at 40 percent disabling was reduced to 20 percent effective December 11, 2017.  In January 2018, the Veteran's authorized representative (at that time) submitted a brief to include contentions regarding the Veteran's lumbar back disability rating reduction.

Although, the issue of the propriety of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim for increased rating covers the period prior to, during, and after the reductions.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reductions were proper.

In October 2009, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing has been associated with the record.  In July 2017, the Veteran was notified that the VLJ who had conducted his hearing was no longer with the Board.  See, 38 U.S.C. § 7017(c).  In October 2012, the Veteran's authorized representative requested that the scheduled Board hearing be cancelled and his file be transferred to Washington DC for a decision.  The Board finds the Veteran's hearing request withdrawn.

In October 2009, the Veteran submitted a statement waiving Agency of Original Jurisdiction (AOJ) consideration of new evidence submitted pursuant to 38 C.F.R. § 20.1304.

This claim was previously before the Board in May 2010, January 2013 and August 2017, at which time it was remanded for further development.  This claim has now returned to the Board for further appellate action.

In August 2017, the Board also remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU).  A November 2017 rating decision granted the Veteran's TDIU claim effective October 27, 2005, the date the Veteran first met the combined evaluation requirements set out by the statute.  When an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the effective date of service connection.  This was not done in this case.  Therefore, as the grant of TDIU extinguished this issue before the Board, the claim for entitlement to TDIU is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  A December 2017 rating decision proposed to reduce the disability rating assigned for the Veteran's service-connected lumbar spine disability from 40 percent to 20 percent effective December 11, 2017; which appears to be effectuated by a January 2018 rating decision.

2.  At the time of the December 2017 and January 2018 rating decisions, the DRO failed to address the entire recorded history and the medical evidence did not reflect an improvement in the Veteran's lumbar spine disability under the ordinary conditions of his life.

3.  The Veteran's ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least six weeks during a 12 month period have not been shown.

4.  The Veteran's bilateral knee disorder was not shown in service, or diagnosed within one year of service discharge, and the weight of the evidence is against a finding that the Veteran has a bilateral knee disorder related to service or was caused or aggravated by the Veteran's service-connected lumbar back disorder.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the Veteran's 40 percent rating for a lumbar spine disability from December 11, 2017 have been met.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105(e) (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5242, 5243 (2017).

2.  The criteria for a rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

3  The criteria for entitlement to service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1131 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Board notes that in January 2013, the Board remanded the Veteran's claim in order to obtain Social Security Records.  These actions have been completed and no records were available from the SSA.  See October 2015 letter from SSA indicating that the SSA records were destroyed.  Additionally, the Veteran testified before the Board in October 2009 and that record is associated with the claim's file.  The VLJ is no longer working for the Board, the Veteran's representative at that time submitted a letter expressing the Veteran's desire to withdraw his request for a new hearing before the Board.  In addition, the Veteran testified before a Decision Review Officer in May 2008 andThe transcripts are associated with the record.

The Veteran has been afforded two VA examinations with respect to his claims for service connection for his bilateral knee conditions.  The first examination was in April 2011, and in January 2013, the Board remanded the Veteran's claims because the April 2011 examination was inadequate, because the examiner did not address whether the bilateral knee condition is aggravated by the service connected back disorder.  Subsequently, the Veteran was provided with a new VA examination in December 2015.  Unfortunately, the Board found that the examination was incomplete.  The December 2015, VA examiner found that the Veteran does not have any diagnosis for a bilateral knee condition.  However, in the April 2011 VA examination, the Veteran was diagnosed with osteopenia in both knees. Accordingly, a remand is required for clarification as to whether or not the Veteran currently has a left or right knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In December 2017, the Veteran was provided with a new VA examination.  The examination report reflects that the VA examiner interviewed and examined the Veteran, reviewed his past medical history, documented his medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board finds that the December 2017 VA examination is adequate to decide the Veteran's claim and remand instructions have been substantially complied with regarding the claim on appeal.  Thus, the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


II.  Lumbar Spine Disability Rating

The Veteran was denied service connection for a lumbar spine disability in July 1996.  In May 2010, the Board reopened that Veteran's claim for service connection of his lumbar spine disability and an October 2010 rating decision granted service connection and assigned an initial rating of 40 percent effective October 27, 2005, which is the date the Veteran filed his claim to reopen.  The Veteran appealed.  However, in December 2017, the RO denied an increase claim and proposed a reduction in disability rating from 40 percent to 20 percent based on limited flexion.  In January 2018, the RO confirmed the disability reduction of 20 percent.  In a January 2018 letter, the Veteran's representative summited contentions disagreeing with the rating decision reducing the disability rating during the pendency of the appeal.  Specifically, he asserts that the VA improperly reduced the Veteran's evaluation rating of his service-connected back disability from 40 percent disabling to 20 percent disabling.  He further states that the law requires that "all the evidence of record" must support the conclusion that sustained improvement in the disability has occurred.

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Id.  The Veteran must also be informed that he may request a predetermination hearing prior to the reduction. § 3.105(e)(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id.  Here, the reduction occured during the pendency of the Veteran's appeal to increase the inital rating, the Veteran was granted a TDIU during the appeal and neiher the Veteran nor his representative asserts a procedual contention.  As such, the Board finds any procedual defects moot and will address the substantive requirements for a proper reduction.

VA, in any rating-reduction case," must determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; See 38 C.F.R. § 3.344. (2) Whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work".  Brown v. Brown, 5 Vet. App. 413, 421 (1993); See Faust v. West, 13 Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow in all reduction cases, regardless of the rating level or the length of time that the rating has been in effect).  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  As the Veteran's 40 percent disability rating for his lumbar spine disability was in effect for about 13 years, those requirements are applicable.  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio.  See Id.; see also Murphy v. Shinseki, cases where a veteran's disability rating is reduced, the Board must determine whether the reduction was proper.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction; pertinent post-reduction evidence favorable to restoring the rating also must be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Veteran's 40 percent rating was in effect since 2005 and about 13 years. As such, the December 2017 and January 2018 decision review officers failed to observe the provisions of 38 C.F.R. § 3.344.  Specifically, the January 2017 purposed rating decision and January 2018 confirmation rating decision failed to address the entire recorded history of the Veteran's lumbar back condition, and whether the evidence reflects an actual change in the disability.  In addition, the December 2017 rating decision simply stated that the reduction was based on sustained improvement of the past several VA examinations.  The DRO also failed to analyzed whether such improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work", and or whether the examination reports if reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 Id. at 421; see Faust v. West, 13 Vet. App. 342, 349 (2000).  Thus, the Board finds that the reduction is not proper and void ab initio and the Veteran's disability rating is at a minimum 40 percent.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal. A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal. A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal. A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his lumbar spine disability.  At an August 2010 VA examination, he was not asked about having any IVDS.  However, he reported no incapacitating episodes in the past 12 months.  While the December 2017 VA examiner indicated that the Veteran had IVDS, he also indicated that the Veteran did not have any IVDS in the past 12 months.  Regardless, the record does not show that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Here, there is no medical evidence that the Veteran has ankylosis of the entire spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees. 38 C.F.R. § 4.71, Plate V. Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees. 38 C.F.R. § 4.71, Plate V.

Turning to the evidence of record, the Veteran's treatment records show that he is currently treated for low back pain.  

At the October 2009 hearing, the Veteran testified the Veteran testified that other than a few emergency room visits in the 1980's, he primarily sought treatment for his lumbar back condition after 1996. He also stated that his back treatment includes nerve shots to his back for pain relief.

In August 2010, the Veteran was afforded a VA examination.  The examiner diagnosed spondylosis with degenerative disc disease and opined that it is at least as likely as not related to or caused by your injury in service.  The Veteran reported pain across the lumbosacral area that does not radiate.  The examiner found that there was no effect on his occupation, because he is on disability.  However, the Veteran testified at that he let his home improvement job due to back and knee pain and that he receives VA non service connected disability.  On examination, he demonstrated flexion to 40 degrees without pain, and extension to 8 degrees without pain. Repetitive use testing resulted in forward flexion to 38 degrees and extension to 7 degrees flexion.  The Veteran reported flare-ups 3 times per day that last for several hours and consist of increase in pain.  On examination there was objective evidence of pain.  Treatment for his pain symptoms consists of medication and epidural shots every four months.  However, he denied incapacitating episodes during the past 12 months. Straight leg raise was positive bilaterally.  Sensation to vibration was intact in the upper extremities and absent in the lower extremities.  The Board notes that in January 2013, the Board granted the Veteran service connection for bilateral sciatica, to include as secondary to service-connected lumbar back disorder.

In December 2017, the Veteran was afforded a VA examination.  He reported reports constant chronic midline lower back pain which is a dull ache most of the time. This worsens with bending or sitting and becomes a sharp pain.  He states the pain radiates from the back down the posterior right thigh to the level of the knee; states similar symptoms in the left leg but not nearly as bad.  The Veteran reported flare-ups of the thoracolumbar spine with activities like bending forward at a sink washing dishes, sitting for prolonged periods greater than one hour, walking greater than 200 feet.  The Veteran also reported functional impairment from pain, stiffness and limited motion. On examination, he demonstrated forward flexion of his thoracolumbar spine to 70 degrees on initial range of motion testing and extension was to 20 degrees.  There is pain on forward flexion and extension.  Following repetition, forward flexion was limited to 45 degrees and extension was to 10 degrees.  The examiner noted that the Veteran's pain significantly limit the Veteran's functional ability with repeated use over a period of time and with flare-ups.  The examiner noted that the Veteran had severe paresthesia and or dysesthesias and moderate radicupathy on his bilateral extremities.  The Board notes that the Veteran is service connected for BLE peripheral neuropathy secondary to his back condition.  The examiner reported there is no muscle spasm or guarding of the thoracolumbar spine.  There is no ankylosis of the spine.  The examiner noted there is intervertebral disc syndrome, without any episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past 12 months.

The Veteran's treatment records do not show any additional range of motion testing of the Veteran's back condition.

After a complete review of the Veteran's claims file, the Board finds that the weight of the evidence shows that the Veteran's lumbar spine disability has not improved.
The Veteran's low back disability was consistent with a 40 percent rating at the August 2010 VA examination. While the December 2017 VA examinations, examiners found that lumbar spine flexion was more extensive than initially shown on the 2010 examination, the Board also considered whether a higher evaluation can be made based on additional disability resulting from pain on use or during flare-ups.  In the Veteran's case the evidence does show that he would be entitled to such an increased evaluation based on the functional impairment of his lumbar spine.  This is supported by your reports of severe pain, consistent and ongoing treatment for your spine condition, and the examination results, which showed objective evidence of pain, as well as additional limitations on motion following repetitive use.  In addition, the Veteran is competent to describe his own lumbar spine disability symptomatology and the Board finds that his statements are credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Finally, VA treatment records show consistent back symptomology with no improvements.

Moreover, regardless of the range of motion findings between 2010 and 2017, there is simply not sufficient evidence to show that the range of motion impairment actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  As the Veteran reported, he continued to experience significant back and knee pain, had no ability to return to work.

As such, the evidence of record does not show an improvement in the Veteran's lumbar spine disability. Accordingly, the RO's reduction of the rating for a lumbar spine from 40 percent to 20 percent from April 1, 2011, through February 4, 2016, was improper. Therefore, the 40 percent rating should be restored.

As the Veteran now has been granted a 40 percent rating for his lumbar spine disability throughout the entirety of the period on appeal, he is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  However, there is no medical evidence showing ankylosis and the Veteran has not argued to the contrary.  The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where, as here, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 40 percent for a lumbar spine disability is not warranted.  As such, the claim is denied.

III.  Service Connection

The Veteran is seeking service connection for a bilateral knee condition.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §1101; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995.

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so; accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49.

The Veteran is seeking service connection for a bilateral knee condition.  He testified that his knees started hurting in the early 80's.  He contends that his knee pain is due to in-service injuries to his back, which altered his gait and caused him to develop knee problems. (See October 2009 hearing transcript).  The Veteran is service connected for a lumbar spine condition.

The STRs are silent regarding complaint or diagnosis of a bilateral knee condition.  Post service treatment records are silent regarding a bilateral knee condition until the Veteran's 2011 VA examination.  The post service treatment records are then again silent from the 2011 VA examination until the 2015 VA examination regarding the Veteran's claimed bilateral knee condition.  The post service treatment records are then again silent regarding a knee condition until the December 2017 VA examination.  

The Veteran was afforded a VA examination on December 2017.  The examiner opined that the Veteran's claimed bilateral knee conditions were less likely than not (less than 50 percent probability incurred in or caused by a claimed in-service injury, event or illness).  The examiner determined that there is no diagnosed condition of the knees which had its onset or origin during active duty service.  He reported that all available in -service and post-service treatment records do not mention the Veteran seeking care for a knee condition, to include a 2017 orthopedic evaluation for hip pain.  The examiner explained that the only documented knee condition is osteopenia, which was noted on bilateral knee x-rays of 2011.  However, the examiner further explained that there is no peer-reviewed literature base that supports remote active duty military service as a known cause of osteopenia.  The examiner explained that osteopenia is an asymptomatic condition and reflects bone density that is lower than normal peak density but not low enough to be classified as osteoporosis.  He explained that bone density measurement is a measurement of how dense and strong the bones are.  He reported that having osteopenia means there is a greater risk that over time a person may develop osteoporosis.  The examiner reported that all people begin losing bone mass after they reach peak bone density at about 30 years of age.  The examiner noted that some people who have osteopenia may not have bone loss.  They may just naturally have a lower bone density.  The examiner stated that medically recognized risk factors for osteopenia include: eating disorders or metabolism problems that do not allow the body to take in and utilize nutrients; chemotherapy or steroids; exposure to radiation; family history of osteoporosis; being thin in stature; Caucasian or Asian race; smoking; regularly drinking cola drinks; and drinking excessive amounts of alcohol. (MayoClinic.com)

Here, VA treatment records document a history of tobacco dependence syndrome, as well as diabetes in poor control, and a history of alcohol abuse, none of which is service-connected or a part of any existing service-connected condition, but all of which are potential risk factors for osteopenia.

However, osteopenia, is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefit sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule). Therefore, a current disability did not exist during the claim period or in close proximity to the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (noting evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).

The Board notes that the cornerstone requirement for service connection for a bilateral knee condition is a diagnosis, as without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although laypersons are competent to provide opinions on some medical issues, whether the Veteran has a bilateral knee disability for VA purposes falls outside the common knowledge of a layperson, which requires laboratory testing and medical training that he does not possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (noting laypersons are not competent to diagnose complex conditions).  As there is no evidence that the Veteran possesses the requisite expertise to render a diagnosis of a bilateral knee condition, the Board affords the objective medical evidence, VA treatment records and 2017 VA examiner, greater probative weight and finds that the weight of the evidence of record is against granting direct service connection for
a bilateral knee condition.

The Veteran is seeking service connection for a bilateral knee condition secondary to his service connected back condition.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the services connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The 2017 examiner opined that the Veteran's claimed bilateral knee conditions are less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected back condition.  The examiner explained that osteopenia is not a secondary condition or a compensatory condition caused by the Veteran's back condition.  He reported that osteopenia is an asymptomatic condition.  Furthermore, the medical opinion stated that the Veteran's claimed knee conditions are not at least as likely as not aggravated by his service-connected lower back conditions.  As such, including the discussion above, there is not a basis for secondary service connection in this case.

Here, the only identified diagnosis regarding the Veteran's bilateral knees is osteopenia.  However, according to VA rating guidelines, consistent with generally accepted medical principles, osteopenia is not a diagnosis and is not able to be service-connected for compensation purposes.  It is not a qualifying disease or disability.  The 2017 VA examiner determined it is an abnormal laboratory finding.  Thus, not subject to service connection.  In fact, VA decision-makers are clearly instructed that if service connection for osteopenia is established by any rating decision dating on or after December 19, 2013, then service connection for osteopenia must be proposed to be severed on the basis of clear and unmistakable error.

The Board finds that the evidence does not show a bilateral knee condition due to, caused by, a result of, or aggravated by the service-connected condition of lumbar spine.  

As the weight of the evidence of record is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral knee condition to include secondary to a service connected back condition must be denied.  See 38 U.S.C. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

The disability rating of 40 percent for limitation of flexion of the lower back condition is restored effective December 11, 2017.

A disability rating in excess of 40 percent for a lower back disorder is denied.

Service connection for bilateral knees to include secondary to a service connected lumbar back disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


